BELCHER, Judge.
Appellant was convicted for the unlawful possession of beer and wine in a dry area for the purpose of sale; the punishment, 60 days in jail and a fine of $100.00.
It was stipulated that Coleman County was a dry area.
The testimony of three peace officers, while testifying for the state, showed that appellant was present at the time they found eight quarts of beer and three quarts of wine in her residence.
Appellant, while testifying in her own behalf, admitted that she possessed in her residence the eight quarts of beer and three quarts of wine as shown by the state, but testified that she possessed it for her own use and not for sale.
The court, in its charge, applied the prima facie evidence statute to the possession of the wine. We find the evidence sufficient to support the verdict of the jury. Arts. 666-Sa(5) and 666-28 (a) 2, V.A.P.C.; Sanders v. State, 151 Texas Cr. R. 68, 204 S.W. 2d 835.
We have carefully examined the six informal bills of exception indexed and shown in the statement of facts and are of the opinion that they do not show error.
The judgment of the trial court is affirmed.
Opinion approved by the Court.